DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the Amendments to the Specification filed on 01/20/2021, the amended specifications are approved and the objections are withdrawn.
In response to the Amendments to the Drawings filed on 01/20/2021, the amended claim 8 and 19 are approved and the objections are withdrawn.
Applicant's arguments filed 01/20/2021 for Claims 1,3, 6, and 9 rejected under 35 U.S.C. § 102 as being anticipated by U.S. Patent Application Publication No. 2013/0165903 to Webler et al. (“Webler”), Claim 2  rejected under 35 U.S.C. § 103 as being unpatentable over Webler in view of U.S. Patent No. 10,315,017 to Rivera (“Rivera”), Claims 3-5 rejected under 35 U.S.C. § 103 as being unpatentable over Webler in view of U.S. Patent Application Publication No. 2004/0267195 to Currlin (“Currlin”), Claims 7 and 8 were rejected under 35 U.S.C. § 103 as being unpatentable over Webler in view of U.S. Patent Application Publication No. 2016/0310200 to Wang (“Wang”); and Claims 19 and 20 rejected under 35 U.S.C. § 103 as being unpatentable over Webler in view of U.S. Patent Application Publication No. 2009/0287050 to Barthel (“Barthel”)  have been fully considered but they are not persuasive.
Applicant argues that the amendment to claims 1 and 19 overcome the 102 rejection of Webler and 103 rejection of Webler in view of Barthel and that Webler fails to disclose a label displaying “four or more predefined discrete diameters correlated to four or more predefined discrete pressures”.
The Examiner disagrees. Webler discloses that the “controlled volume inflation-deflation devices, [block 1115] may entail the incremental inflation of the balloon OD to a safe OD according to a .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 19 refers functionally to an elongated member with a working lumen and claim 20 positively claims an endoscope. The current drawings do not shown both an elongated member and an endoscope.  It appears from the the disclosure that these two elements are the same.  . Therefore, these features must be shown or the features will be canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 1 line 5 recites “the lumen” which should read “the inflation lumen” for consistency purposes.
Claim 3 lines 2-3 recites “a distal end of the catheter body” which should read “the distal end of the catheter body”.
Claim 19 line 3 recites “the working lumen” which should read “a working lumen”
Claim 19 lines 3-4 recites “the elongated member” which should read “an elongated member”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the lumen" in line 7.  Since the inflation lumen and the working lumen were previously claimed, it is unclear which lumen is being referred to. Therefore, there is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the lumen” will be interpreted as the “inflation lumen”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webler et al. (US 20130165903).
Regarding claim 1, Webler et al. discloses a system for performing dilation (system (1300)) (see Modified Fig. 12 below), comprising: 

an inflation lumen of catheter (1040) (Fig. 12) extending along a portion of the catheter body (paragraph 0134 lines 36-45); 
a fluid connector (proximal end of catheter (1044)) coupled to the catheter body adjacent a proximal end and in fluid communication with the lumen (The examiner notes that the fluid connector is also labeled as (distal connection (1026)) in embodiment Fig. 10) (paragraph 0134 lines 27-29); 
a balloon (balloon (1048)) (Fig. 12) comprising a distal end and a proximal end, wherein the proximal end is coupled to the distal end of the catheter body (paragraph 0134 lines 16-19), wherein the balloon (balloon (1548)) (see Modified Figs. 15-18 below) is configured to be expanded to four or more predefined discrete diameters correlated to four or more predefined discrete pressures (paragraph 257, paragraph 0276 discloses that V1-V4 is associated with the increase in diameter, volume and/or pressure [for an example see para. 0278]);
a balloon inflation device (controlled volume inflation-deflation device (1300 or 100)) (see Mod. Fig. 12 below and Fig. 1A) configured to be coupled to the fluid connector and comprising a pressure gauge (1314) (para. 0042), and
a label displaying the four or more predefined discrete diameters and the correlated four or more predefined discrete pressures (para. 0221 describes a chart relating inflation increment to the diameter; Fig. 15-18 and 19-22 and para. 0292 describe 4 distinct diameters.)

    PNG
    media_image1.png
    544
    657
    media_image1.png
    Greyscale

Modified Fig. 12 illustrates is a schematic side view of one embodiment of an inflation system including a partial see through side view of an integrated controlled volume inflation-deflation device that performs the initial inflation of a balloon using a pre-determined inflation pressure attached to a catheter having a balloon at its distal end and a view of the aspiration syringe (paragraph 0026).


    PNG
    media_image2.png
    778
    756
    media_image2.png
    Greyscale

Modified Figs. 15-18 illustrates a cross-sectional side view of an occlusion balloon attached to a catheter inflated by a minimal volume of fluid (deflated) (Fig. 15), the balloon of FIG. 15 inflated with a greater volume of fluid (Fig. 16), the balloon of FIG. 16 inflated with a greater volume of fluid (Fig. 17), the balloon of FIG. 17 inflated with a greater volume of fluid and occluding a blood vessel at a region of interest (Fig. 18) (paragraphs 0029-0032).
Regarding claim 3, Webler et al. discloses a support wire (guidewire inside the cannula (1540)) (see Modified Fig. 15 above), wherein the support wire is disposed within the inflation lumen and extends 
Regarding claim 6, Webler et al. discloses wherein the balloon is comprised of one of nylon and polyurethane (paragraph 0135 lines 20-36).
Regarding claim 9, Webler et al. discloses wherein the label is included with packaging materials(para. 0221).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20130165903) as applied to claim 1 above, and further in view of Rivera (US 10315017).
Regarding claim 2, Webler et al. discloses all of the limitations set forth above including a balloon configured to be expanded to four predefined discrete diameters correlated to four predefined discrete pressures.
Webler et al. does not disclose a balloon configured to be expanded to more than four predefined discrete diameters correlated to more than four predefined discrete pressures.
Rivera teaches an incremental inflation device connected to a syringe (16) (Fig. 1) and a balloon catheter (18) (Fig. 1). The syringe enables the user to inflate the balloon to specific inflated diameters, wherein the balloon (balloon (22)) (Fig. 1) is expandable to five predefined discrete diameters (col. 4lines 49-53 and lines 56-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webler et al. to incorporate the teachings of Rivera for the purpose of integrating a balloon configured to be expanded to more than four predefined discrete diameters correlated to more than four predefined discrete pressures. Doing so would allow the clinician to size the balloon to the patient's specific anatomy, allow a greater number of accurate sizes and for repletion of inflation of the balloon to a specific outer diameter (col. 1 lines 50-56).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20130165903) as applied to claim 1 above, in view of Currlin (US 20040267195).
Regarding claims 3 and 4, in another interpretation, Webler et al. discloses all the limitations of the claims including a system further comprising a support wire, wherein the support wire is disposed within the inflation lumen and extends distally from a distal end of the catheter body.
However, Webler fails to disclose the support wire being configured to restrict longitudinal compression of the balloon.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webler et al. to have an inner support wire capable of restricting longitudinal compression of the balloon as disclosed by Currlin in order to firmly secure the balloon to the wire and further prevent over expansion of the balloon which could cause trauma to the vessel wall (para. 0002 and 0006).
Regarding claim 5, Modified Webler et al. discloses all the limitations set forth above including the support wire being configured to restrict longitudinal compression of the balloon.
However, Modified Webler fails to disclose the support wire comprised of radiopaque markers.
 	Currlin further teaches wherein the support wire (inner tubular member (16)) (Figs. 1 and 4) comprises radiopaque markers (markers (43, 44)) (Figs. 1 and 4) disposed between the proximal end and the distal end of the balloon (paragraph 0004 lines 1-7, paragraph 0006 lines 3-6 and paragraph 0023 lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webler et al. to have an inner support wire comprising radiopaque markers as disclosed by Currlin for the purpose of integrating the support wire comprised of radiopaque markers. Doing so would allow the physician to view the catheter and indicate the balloon under fluoroscopy (Paragraph 0004 ).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20130165903) as applied to claim 1 above, in view of Wang (US 20160310200).
Regarding claim 7, Webler et al., discloses a balloon configured to be expanded to four and/or more predefined discrete diameters correlated to four or more predefined discrete pressures. 
Webler et al., does not disclose the balloon is expandable to diameters ranging from 1.0 mm to 25.0 mm and pressures ranging from one atmosphere to twelve atmospheres.
Wang teaches a balloon dilation catheter device used in the body lumen of a patient wherein the balloon is expandable to diameters ranging from about 2 millimeters to about 40 millimeters (paragraph 0079 lines 19-21).
 However, Wang does not explicitly disclose an expandable diameter range starting at 1.0 millimeter.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter range of Wang from between 1.0 mm to 25.0 mm to between about 2 mm to about 40 mm as applicant appears to have placed no criticality on the claimed range and states that the diameter of the balloon, when expanded, may range from about two mm to about twenty-five mm (see paragraph 0024 in applicants specification indicating the diameter “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 8, Wang teaches a balloon dilation catheter device used in the body lumen of a patient wherein the balloon is expandable at pressures ranging from one atmosphere to twelve atmospheres (paragraph 0110 lines 4-6).
.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20130165903) in view of Barthel (US 20090287050).
Regarding claims 19 and 20, Webler et al. discloses a system for performing esophageal dilation (system (1300)) (Fig. 12) [the examiner notes that t “for performing esophageal dilation is interpreted as intended use and is not given any patentable weight]
 comprising: 
	a catheter body (catheter (1040)) (Fig. 12)configured to pass through the working lumen of an elongated member (the disclosed balloon catheter is fully capable of pass through an elongated member such as a guide catheter or endoscope);
an inflation lumen  (an inflation lumen of catheter (1040)) (Fig. 12) ) extending a length of the catheter body comprising an opening at the distal end (paragraph 0134 lines 36-45); 
a support wire disposed within the lumen and extending distally from a distal end of the catheter body (paragraph 0005, paragraph 0264 lines 1-6, paragraph 0260 lines 6-9);
 a fluid connector proximal end of catheter (1044)) (see Modified Fig. 12 above) coupled to the catheter body adjacent a proximal end and in fluid communication with the inflation lumen (The examiner notes that the fluid connector is also labeled as (distal connection (1026)) in embodiment Fig. 10) (paragraph 0134 lines 27-29); 

a balloon inflation device configured to be coupled to the fluid connector and comprising a pressure gauge (pressure gauge (1314)) (Fig. 12).
a label displaying the four or more predefined discrete diameters and the correlated four or more predefined discrete pressures (para. 0221 describes a chart relating inflation increment to the diameter; Fig. 15-18 and 19-22 and para. 0292 describe 4 distinct diameters.)
However, Webler et al. does not disclose a catheter body (catheter (1040)) (Fig. 12e) configured to pass through the working lumen of the elongated member, such as an endoscope.
Barthel teaches a system for performing esophageal dilation, comprising: a catheter body (balloon catheter (10)) (Fig. 2A) configured to pass through the working lumen of the elongated member (endoscope (24)) (claim 1; para. 0029 lines 1-9) and configured for engagement with an endoscope (para. 0028) comprising:
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webler et al. to incorporate the teachings of Barthel for the purpose of integrating a catheter body configured to pass through the working lumen of the elongated member, such as an endoscope disclosed in claim 20. Doing so would allow the device to pass through tight esophageal strictures through the endoscope, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAUREN DUBOSE/Examiner, Art Unit 4148    

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771